Citation Nr: 0804826	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-00 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on August 3, 2004, at Doctors Medical 
Center.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran had active military service from November 1977 to 
April 1982.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Palo Alto, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim for payment or 
reimbursement of private medical expenses incurred on August 
3, 2004, at Doctors Medical Center.  38 C.F.R. § 19.9 (2007). 

On December 15, 2005, the RO certified the veteran's appeal 
to the Board.  On March 10, 2006, the veteran's 
representative, Paralyzed Veterans of America (PVA), 
submitted directly to the Board additional evidence; the 
evidence was a medical statement, dated in February 2006, 
from Doug Ota, M.D., Medical Director Outpatient Clinics, 
Spinal Cord Injury Service, Department of Veterans Affairs 
Medical Center in Palo Alto, California.  

The additional evidence received is "new" inasmuch as it 
consists of material that has never been considered by the 
RO.  In addition, because the evidence contains further 
details pertaining to the circumstances of the veteran's 
medical care on August 3, 2004, at a non-VA hospital, and 
suggests that the Department of Veterans Affairs authorized 
the treatment in question, it is also "pertinent" to the 
matter on appeal.  Accordingly, and because the veteran has 
not waived his right to have the evidence reviewed by the 
agency of original jurisdiction (AOJ) in the first instance, 
his case must be returned to the AOJ for readjudication.  38 
C.F.R. § 20.1304(a), (c) (2007).

The veteran is seeking entitlement to payment or 
reimbursement of medical expenses incurred on August 3, 2004, 
at Doctors Medical Center.  In this regard, private medical 
records from Doctors Medical Center show that on August 3, 
2004, the veteran was treated in the Emergency Department for 
complaints of abdominal pain.  In regard to history of 
present illness, it was noted that the veteran was a 
paraplegic who had had a 7-day history of abdominal pain, 
which started in his back and radiated around to his 
midepigastric region.  The veteran had been experiencing 
nausea with no vomiting.  He had also had a decreased 
appetite.  The veteran was given medication and upon his 
discharge, he was diagnosed with abdominal pain.    

In the instant case, the veteran has a combined service-
connected rating of 100 percent and he is rated permanently 
and totally disabled.  He is service-connected for the 
following conditions: (1) impairment of sphincter control, 
(2) loss of use of both feet, (3) chronic cystitis, (4) 
residuals of a neck injury, (5) an eye disorder, and (6)an  
upper respiratory disorder.      

In its June 2005 decision, VAMC denied the veteran's claim 
for payment or reimbursement of private medical expenses 
incurred on August 3, 2004, at Doctors Medical Center.  This 
decision was predicated on a finding that a medical emergency 
did not exist at the time of treatment, and that a VA 
facility was feasibly available to provide the needed care.  
The issue of whether the treatment in question had been 
authorized was not addressed and the veteran appears to be 
contending that the Department of Veterans Affairs authorized 
the treatment in question.  See 38 U.S.C.A. § 1703 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2007).  In 
support of his contentions, the veteran, through his 
representative, submitted the VA medical statement from Dr. 
Ota, dated in February 2006.  In the statement, Dr. Ota 
stated that the veteran was 100 percent service-connected, 
with paraplegia secondary to a spinal cord injury from a 
gunshot wound.  Dr. Ota indicated that the veteran was 
followed in the Palo Alto Veterans Affairs Health Care System 
Spinal Cord Injury Clinics.  According to Dr. Ota, the 
veteran had a neurogenic bowel, neurogenic bladder, and 
decreased sensation below the level of his spinal cord 
injury.  Dr. Ota noted that the veteran had been advised to 
be seen in an Emergency Department for complaints of 
abdominal pain prior to August 3, 2004 by the Palo Alto VA 
Spinal Cord Injury Clinic Nurse.  Dr. Ota stated that the 
concern was that a severe secondary condition may have 
manifested due to his spinal cord injury, neurogenic bowel or 
neurogenic bladder.       

In light of Dr. Ota's statement which suggests that the 
treatment in question had been authorized, the Board believes 
that this threshold question of whether payment was 
authorized in advance must be specifically adjudicated before 
the Board can address the question of whether the criteria 
for reimbursement have been met.   

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
imposes obligations on VA to provide claimants with notice 
and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007).  Implementing regulations are not 
applicable to this claim, because they are only meant to 
govern benefits under 38 C.F.R., Chapter 3.  38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  66 Fed. Reg. 
45,620, 45,629 (Aug. 21, 2001)

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).

The statutory VCAA notice requirements apply to claims for 
reimbursement of unauthorized medical expenses.  See Beverly 
v. Nicholson, 19 Vet. App. 394 (2005). The veteran has not 
been provided with any required VCAA notice.  The failure to 
provide this notice is presumptively prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC/AMC/RO must ensure 
compliance with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2007).  

2.  Contact Dr. Ota and/or the 
appropriate person at the VAMC and ask 
he/she to review the admission logs and 
other pertinent documents from the time 
frame here in question and to certify 
whether the medical care received by the 
veteran on August 3, 2004, at Doctors 
Medical Center, was authorized.  Dr. Ota 
should also be specifically asked to 
provide an opinion as to whether a 
medical emergency existed at the time of 
the veteran's treatment, and whether a VA 
facility was feasibly available to 
provide the needed care.  The response 
received, and any evidence obtained, 
should be associated with the record on 
appeal.   

3.  After the above development has been 
completed, the expanded record should be 
reviewed to determine whether VAMC 
granted prior authorization for the 
private medical expenses in question.   

4.  Thereafter, the VAMC must 
readjudicate the issue on appeal, based 
on all of the evidence presented, 
including the additional evidence added 
to the file since the statement of the 
case in September 2005, and all governing 
legal criteria.  If the benefit sought on 
appeal continues to be denied, the 
veteran and his representative must be 
furnished with a supplemental statement 
of the case as to all evidence considered 
and all relevant legal authority for the 
continued denial.  The veteran must then 
be afforded a reasonable period in which 
to reply.  Thereafter, the case should be 
returned to the Board in accordance with 
established procedures for the processing 
of appeal.    

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



